UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014  TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-53643 Living 3D Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 87-0451230 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 109 Lafayette Street, Suite 802 New York, New York 10013 (Address of principal executive offices) (212) 925-4759 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes ý No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “a smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Accelerated filer ¨ Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yesý No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at November 14, 2014 Common Stock, $.001 par value Form 10-Q Living 3D Holdings, Inc. SEPTEMBER 30, 2014 Table of Contents PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements. Consolidated Balance Sheets—As of September 30, 2014 (Unaudited) and December31, 2013. 1 Consolidated Statements of Operations and Comprehensive Income (Unaudited)—for the three and nine months ended September 30, 2014 and 2013. 2 Consolidated Statement of Changes in Shareholders’ Equity (Deficit) for the year ended December 31, 2013 and the nine months ended September 30, 2014 (Unaudited). 3 Consolidated Statements of Cash Flows for the nine months ended September 30, 2014 and 2013 (Unaudited). 4 Notes to Consolidated Financial Statements (Unaudited). 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 15 Item 4. Controls and Procedures. 16 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 16 Item 1A. Risk Factors. 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 16 Item 3. Defaults Upon Senior Securities. 16 Item 4. Mine Safety Disclosures. 16 Item 5. Other Information. 16 Item 6. Exhibits. 17 Signatures 18 Exhibits Certifications Table of Contents Living 3D Holdings, Inc. Consolidated Balance Sheets (Stated in US dollars) September 30, December 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Due from related party Other current assets Total Current Assets Property and equipment, net - TOTAL ASSETS $ $ LIABILITIES & SHAREHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable $ $ Accrued liabilities and other payables Due to related parties Total Current Liabilities Loan from related party TOTAL LIABILITIES $ $ SHAREHOLDERS’ EQUITY (DEFICIT) Preferred Stock, $.001 par value, 10,000,000 shares authorized, no shares issued and outstanding $
